




IMATION CORP.


DIRECTORS COMPENSATION PROGRAM
EFFECTIVE MAY 4, 2005
(As amended effective May 8, 2013)


SECTION 1. PURPOSE


(a)    The purpose of the Program is to attract and retain well-qualified
persons for service as nonemployee directors of the Company and to promote
identity of interest between directors and stockholders of the Company. The
Program is designed and intended to comply with Rule 16b-3 under the Securities
Exchange Act of 1934, as amended, as such Rule may be amended from time to time,
and shall be interpreted in a manner consistent with the requirements thereof,
as now or hereafter construed, interpreted and applied by regulations, rulings
and cases.


(b)    The Program is also intended to comply in form and operation with the
requirements of Section 409A of the Code, or an exception thereto.


SECTION 2. DEFINITIONS


The following words and phrases have the meaning indicated below, unless the
context clearly indicates otherwise.


(a)    “Affiliate” means any entity that, together with the Company, is treated
as a single employer under Code section 414(b) or (c). For purposes of
determining whether a Termination of Employment has occurred, the term Affiliate
will be determined by applying Code section 1563(a)((1), (2) and (3) for
purposes of determining a controlled group of corporations under Code section
414(b) and in applying Treas. Reg. Section 1.414(c)-2 for purposes of
determining trades or businesses that are under common control for purposes of
Code section 414(c), the phrase “at least 50 percent” will be used instead of
“at least 80 percent” each place it appears.
(b)    “Accounting Date” means the first business day following the annual
meeting of stockholders of the Company, or, if no annual meeting is held during
a calendar year, it means December 31.


(c)    “Basic Fee” means the annual retainer payable to an Eligible Director at
the annual rate in effect on the Accounting Date for such Eligible Director's
services on the Board (exclusive of any Chairperson Fee, Non-Executive Chairman
Fee or Meeting Fees.)


(d)    “Board” means the Board of Directors of the Company.


(e)    “Chairperson Fee” means the annual retainer payable to an Eligible
Director at the annual rate in effect on the Accounting Date for such Eligible
Director's services as the chairperson of any committee of the Board.






3






--------------------------------------------------------------------------------




(f)    “Change in Control” has the meaning given it in Section 8(b) to the
extent it is consistent with and satisfies the definition of “Change of Control”
under Code section 409A.


(g)    “Change in Control Price” of the Common Stock shall equal the higher of
(i) if applicable, the price paid for the Common Stock in the transaction
constituting a Change in Control and (ii) the Fair Market Value of the Common
Stock as of the last trading day preceding the date of the Change in Control.


(h)    “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations or binding rules promulgated thereunder.


(i)    “Committee” means the Compensation Committee of the Board.


(j)    “Common Stock” means the common stock, par value $.01 per share, of the
Company.


(k)    “Company” means Imation Corp.


(l)    “Dividend Equivalent Credit” has the meaning given it in Section 7(b).


(m)    “Election Form” means the Election Form attached as Exhibit B hereto or
such other form as may be deemed acceptable by the Secretary of the Company from
time to time.


(n)    “Eligible Director” means each member of the Board who is not at the time
of reference an employee of the Company or any of its subsidiaries.


(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(p)    “Fair Market Value” as of any date means, the fair market value as
defined under the Stock Plan.


(q)    “Meeting Fees” means the amounts payable to an Eligible Director in
arrears on any Quarterly Payment Date for attendance at meetings or
participation in teleconferences of the Board or any committee of the Board
(exclusive of any Basic Fee, Chairperson Fee or Non-Executive Chairman Fee).


(r)    “Non-Executive Chairman Fee” means the annual retainer payable to the
Eligible Director who is selected to be the Non-Executive Chairman at the annual
rate in effect on the Accounting Date for such Eligible Director's services as
the Non-Executive Chairman.


(s)    “Program” means the Company's Directors Compensation Program, as amended
from time to time.


(t)    “Proration Fraction” means a fraction, the numerator of which is the
number of days from the date an Eligible Director first becomes an Eligible
Director to the date of the next succeeding annual meeting of stockholders and
the denominator of which is 365.


(u)    “Quarterly Payment Date” means the date established by the Company from
time to time for payment, in arrears, of all Meeting Fees earned by Eligible
Directors during the preceding calendar quarter, provided such date shall not be
later than the fifteenth day of the third month following the end of such
calendar quarter.


(v)    “Restricted Stock Unit” means a right to receive payment of one share of
Common Stock in accordance with the conditions set forth in Section 7 hereof or
conditions established by the Committee.




--------------------------------------------------------------------------------






(w)    “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as such Rule may be
amended from time to time.


(x)    “Separation from Service” means the individual has ceased to be a member
of the Board and has ceased to provide services as an independent contractor
(including as a member of any board of directors) of the Company and all
Affiliates, or such other change in status that constitutes a “separation from
service” under Code section 409A.


(x)    “Stock Plan” means the then current stock incentive plan of the Company
used to grant stock based awards to Eligible Directors.


SECTION 3. ADMINISTRATION


(a)    The Program shall be administered by the Committee.


(b)    In administering the Program, it will be necessary to follow various laws
and regulations. It may be necessary from time to time to change or waive
requirements of the Program to conform with the law, to meet special
circumstances not anticipated or covered in the Program, or to carry on
successful operation of the Program, and in connection therewith, the Committee
shall have the full power and authority to:


(i)    Prescribe, amend, and rescind rules and regulations relating to the
Program, establish procedures deemed appropriate for its administration,
interpret the provisions of the Program, remedy ambiguities, and make any and
all other determinations not herein specifically authorized which may be
necessary or advisable for its effective administration;


(ii)    Make any amendments to or modifications of the Program which may be
required or necessary to make the Program set forth herein comply with the
provisions of any laws, federal or state, or any regulations issued thereunder,
and to cause the Company at its expense to take any action related to the
Program which may be required under such laws or regulations;


(iii)    Contest on behalf of the Eligible Directors or the Company, at the sole
discretion of the Committee and at the expense of the Company, any ruling or
decision on any issue related to the Program, and conduct any such contest and
any resulting litigation to a final determination, ruling, or decision; and


(iv)    Grant stock-based awards under the Program, as provided in Section 5
hereof.


(c)    Unless otherwise expressly provided in the Program, all designations,
determinations, interpretations and other decisions under or with respect to the
Program or any award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive and binding upon any Eligible
Director or beneficiary, and any employee of the Company.


SECTION 4. FEES/EXPENSES


(a)    Each Eligible Director who is first elected to the Board at, or who
continues to serve on the Board immediately following an annual meeting of
stockholders, is entitled to receive a Basic Fee and a Chairperson Fee for
serving as chairperson of a committee of the Board (as applicable).






--------------------------------------------------------------------------------




(b)    Any Eligible Director who is designated as the Non-Executive Chairman is
entitled to receive a Non-Executive Chairman Fee for services as the
Non-Executive Chairman.


(c)    Each Eligible Director who joins the Board or becomes a chairperson of a
committee of the Board or Non-Executive Chairman after the annual meeting of
stockholders is entitled to receive a Basic Fee, Chairperson Fee or
Non-Executive Chairman Fee (as applicable) multiplied by the Proration Fraction,
as of the date such Eligible Director first becomes an Eligible Director,
chairperson of a committee of the Board or Non-Executive Chairman.


(d)    Each Eligible Director is entitled to receive a Meeting Fee for
attendance at a meeting of the Board or a Committee of the Board or
participation in a teleconference in lieu of such meeting. The Meeting Fees are
payable in arrears on the Quarterly Payment Date. Any member of the Board who
interviews a Board candidate shall be entitled to receive compensation in an
amount equal to the Meeting Fee for an in person Board meeting for each such
interview.


(e)    The current rate of the Basic Fee, Chairperson Fee, Non-Executive
Chairman Fee and Meeting Fees are set forth on the attached Exhibit A, and may
be amended from time to time by the Board or any committee given responsibility
for determining Board of Director compensation.


(f)    Each Eligible Director is entitled to reimbursement for reasonable travel
costs of attending Board and committee meetings and interviews of Board
candidates. Such reimbursement shall be payable in cash after receipt of
documentation by the Company from such Eligible Director, provided reimbursement
is made no later than the end of the calendar year following the calendar year
in which the expense was incurred.


SECTION 5. ANNUAL GRANT OF STOCK BASED AWARD


(a)    Each Eligible Director who is first elected to the Board at, continues to
serve on the Board or is serving as the Non-Executive Chairman of the Board
immediately following an annual meeting of stockholders shall be granted a stock
based award (i.e., options, restricted stock, etc.) as of the date of such
meeting in type, proportion and amount to be determined by the Committee and
under, and in accordance with, the terms of the Stock Plan.
(b)    Each Eligible Director who joins the Board after an annual meeting of
stockholders, shall be granted a stock based award pursuant to this Section 5 as
of the date such Eligible Director first becomes an Eligible Director based on
the dollar value of the grant made at the time of the immediately preceding
annual meeting of stockholders (“Grant”), multiplied by the Proration Fraction
and allocated in the same manner as the Grant. An Eligible Director who is
appointed the Non-Executive Chairman of the Board after an annual meeting of
stockholders, shall be granted a stock based award pursuant to this Section 5 as
of the date such Eligible Director first becomes the Non-Executive Chairman of
the Board based on dollar value of the grant made at the time of the immediately
preceding annual meeting of stockholders (Non-Executive Grant”), multiplied by
the Proration Fraction and allocated in the same manner as the Non-Executive
Grant.
(c)    Terms and conditions of stock based awards (such as grant price, vesting
schedule, etc.) shall be as determined by the Committee and under, and in
accordance with, the terms of the Stock Plan.
(d)    The amount and composition of the current annual stock based award are
set forth on the attached Exhibit A, which may be amended from time to time by
the Board or any committee given responsibility for determining Board of
Director compensation.




--------------------------------------------------------------------------------




SECTION 6. MATCHING GIFT PROGRAM


Each Eligible Director is entitled to a matching gift from the Company of up to
$7,500 per calendar year to qualifying charitable institutions, prorated for any
calendar year that Eligible Director joins the Board. Each Eligible Director
must submit evidence of such gift to the Company and the Company will send the
matching contribution directly to the qualifying charitable institution on
behalf of the Eligible Director.


SECTION 7. ELECTIONS TO RECEIVE COMMON STOCK OR RESTRICTED STOCK UNITS


(a)    Elections.


(i)    Common Stock. Each Eligible Director who is not covered by clause (iii)
below, may elect to receive, in lieu of a cash payment for his or her Basic Fee,
Chairperson Fee, Non-Executive Chairman Fee and/or Meeting Fees (or a portion
thereof, as elected by the Eligible Director), a number of shares of Common
Stock (excluding fractional shares, which shall be paid in cash (or carried over
to the next payment if an Eligible Director elects to be paid all in Common
Stock)), which is calculated by dividing his or her Basic Fee, Chairperson Fee,
Non-Executive Chairman Fee and/or Meeting Fees (or a portion thereof), by the
Fair Market Value of one share of Common Stock on the Accounting Date or
Quarterly Payment Date, as applicable. To be effective, any such election shall
be made by submitting a completed and executed Election Form to the Secretary of
the Company prior to the relevant Accounting Date or Quarterly Payment Date, as
applicable.


(ii)    Restricted Stock Units. Each Eligible Director who is not covered by
clause (iii) below, may elect to receive, in lieu of cash payment for his or her
Basic Fee, Chairperson Fee, Non-Executive Chairman Fee and/or Meeting Fees,
Restricted Stock Units (including fractional Restricted Stock Units) calculated
by dividing his or her Basic Fee, Chairperson Fee, Non-Executive Chairman Fee
and/or Meeting Fees (or a portion thereof, as elected by the Eligible Director)
for services to be performed in the following the calendar year by the Fair
Market Value of one share of Common Stock on the Accounting Date or Quarterly
Payment Date, as applicable. To be effective, any such election relating to the
Basic Fee, Chairperson Fee, Non-Executive Chairman Fee or Meeting Fees shall be
made by submitting a completed and executed Election Form to the Secretary of
the Company prior to the calendar year in which the Eligible Director wishes the
election to be in effect and such election shall be irrevocable for such
calendar year.
 
(iii)    New Directors. Each Eligible Director who during the preceding
twenty-four (24) months has not participated in any deferred compensation
arrangement of the Company or any Affiliate that would be treated as a single
plan with this Plan under Treas. Reg. Sec. 1.409A-1(c)(2)(i) and who joins the
Board between annual meetings of stockholders may elect prior to first becoming
an Eligible Director to receive, in lieu of cash payment for his or her Basic
Fee, Chairperson Fee and/or Non-Executive Chairman Fee, a number of shares of
Common Stock (excluding fractional shares, which shall be paid in cash (or
carried over to the next payment if an Eligible Director elects to be paid all
in Common Stock)) and/or Restricted Stock Units (including fractional Restricted
Stock Units) up to the number which is calculated by (A) multiplying the sum of
his or her Basic Fee, Chairperson Fee, Non-Executive Chairman Fee (or a portion
thereof, as elected by the Eligible Director) payable with respect to the time
prior to the next annual meeting of stockholders which the Eligible Director is
first elected to the Board by the Proration Fraction and (B) dividing the
product resulting from clause (A) by the Fair Market Value of one share of
Common Stock on the date that the Eligible Director becomes an Eligible
Director. Each Eligible




--------------------------------------------------------------------------------




Director may also elect to receive, in lieu of cash payment for his or her
Meeting Fees (or a portion thereof, as elected by the Eligible Director), Common
Stock (excluding fractional shares, which shall be paid in cash (or carried over
to the next payment if an Eligible Director elects to be paid all in Common
Stock)) Restricted Stock Units (including fractional Restricted Stock Units)
calculated by dividing his or her Meeting Fees (or portion thereof) by the Fair
Market Value of one share of Common Stock on the Quarterly Payment Date. To be
effective, any such election shall be made by submitting a completed and
executed Election Form to the Secretary of the Company prior to the date that
the Eligible Director becomes a Director, and such Election Form shall be
irrevocable on the date he or she first becomes an Eligible Director for that
calendar year with respect to any election (or lack of election) to receive
Restricted Stock Units.


(b)    Restricted Stock Units.


(i)    Account. Upon the grant of Restricted Stock Units to an Eligible
Director, such units shall be credited to an account established for such
Eligible Director. A Restricted Stock Unit shall be treated as granted on the
corresponding Accounting Date or last day of the calendar quarter relating to
the fees for which the Restricted Stock Units are determined. Each Eligible
Director shall receive an annual statement showing the number of Restricted
Stock Units that have been credited to the Eligible Director's account under the
Program.


(ii) Dividend Equivalent Credits. An Eligible Director's account shall be
credited with Dividend Equivalent Credits equivalent to the amount of dividends
paid by the Company to holders of outstanding shares of Common Stock based on
the number of Restricted Stock Units credited to the Eligible Director's account
on the dividend record date for shares of Common Stock. Such Dividend Equivalent
Credit shall be converted into an equivalent number of Restricted Stock Units
(including fractional Restricted Stock Units) based on the fair market value of
one share of Common Stock on the related dividend payment date and such
Restricted Stock Units shall be subject to the same distribution timing as the
underlying Restricted Stock Units to which the Dividend Equivalent Credits
related. If a dividend is paid in cash, each Eligible Director shall be
credited, as of each applicable dividend payment date, in accordance with the
following formula:
(A X B) / C


in which “A” equals the number of Restricted Stock Units held by the Eligible
Director on the dividend record date, “B” equals the cash dividend per share and
“C” equals the Fair Market Value per share of Common Stock on the dividend
payment date. If a dividend is paid in property other than cash, Dividend
Equivalent Credits shall be credited, as of the applicable dividend payment
date, in accordance with the formula set forth above, except that “B” shall
equal the fair market value per share of the property that the Eligible Director
would have received in respect of the number of shares of Common Stock equal to
the number of Restricted Stock Units held by the Eligible Director as of the
dividend record date, had such shares been owned by the Eligible Director as of
the record date for such dividend.


(iii)    Time of Payment. All payments in respect of an Eligible Director's
Restricted Stock Units shall be made as soon as practicable but not more than
ninety (90) days following the earlier of (A) the Eligible Director's death (B)
the occurrence of a Change in Control, and (C) the specific date (including upon
the Eligible Director's Separation from Service) the Eligible Director has
elected to receive payment pursuant to the applicable Election Form pursuant to
which such Eligible Director elected to receive such Restricted Stock Units in
lieu of cash. If distribution is to be made upon a Separation from Service and
the individual is a “specified employee,” as defined




--------------------------------------------------------------------------------




under Code section 409A, on the date of such Separation from Service, then no
distribution will be made before the date that is six (6) months after the date
of the individual's Separation from Services, or if earlier, upon his or her
death.


(iv)    Form of Payment. Payment in respect of Restricted Stock Units shall be
made in one lump sum payment in the form of shares of Common Stock. For purposes
of the preceding sentence, any payment made upon the occurrence of a Change in
Control in full or partial payment of Restricted Stock Units shall be made in
cash in an amount equal the Change in Control Price multiplied by the number of
Restricted Stock Units (including fractional units).


(c)    Stock Plan.


All shares of Common Stock and all Restricted Stock Units awarded pursuant to
this Section 7 shall be awarded under, and in accordance with, the terms of the
Stock Plan. Restricted Stock Units awarded hereunder shall be considered Other
Stock-Based Awards under the Plan.


SECTION 8. CHANGE IN CONTROL


(a)    For purposes of this Section 8, “Act” shall mean the Securities Exchange
Act of 1934.


(b)    For purposes of the Program, a “Change in Control” of the Company shall
be deemed to have occurred if any one of the following events shall occur:


(i)    the consummation of a transaction or series of related transactions
during a 12-month period in which a person, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Act) that owns (after application of the
attribution rules of Section 318 of the Code) less than 35% of the combined
voting power of the Company's outstanding voting stock prior to such transaction
or the first of such series of related transactions), other than the Company or
a subsidiary of the Company, or any employee benefit plan of the Company or a
subsidiary of the Company, acquires ownership (after application of the
attribution rules of Section 318 of the Code) of 35% or more of the combined
voting power of the Company's then outstanding voting stock (other than in
connection with a Business Combination in which clauses (1) and (2) of Section
8(b) (iii) apply); or


(ii)    a majority of the members of the Company's Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company's Board of Directors
prior to the date of the election or appointment; or


(iii)    the consummation of a reorganization, merger, statutory share exchange,
consolidation or similar transaction involving the Company, a sale or other
disposition in a transaction or series of related transactions within a 12-month
period of all or substantially all of the Company's assets or the issuance by
the Company of its stock in connection with the acquisition of assets or stock
of another entity (each, a “Business Combination”) in each case unless,
following such Business Combination, (1) all or substantially all of the
individuals and entities that were the owners of the Company's outstanding
voting stock immediately prior to such Business Combination own (after
application of the attribution rules of Section 318 of the Code) immediately
after the transaction or transactions more than 50% of the combined voting power
of the then outstanding voting stock (or comparable equity interests) of the
entity resulting from such Business Combination (including an entity that, as a
result of such transaction, owns the Company




--------------------------------------------------------------------------------




or all or substantially all of the Company's assets either directly or through
one of more subsidiaries), and (2) no person, entity or group (other than a
direct or indirect parent entity of the Company that, after giving effect to the
Business Combination, beneficially owns 100% of the outstanding voting
securities (or comparable equity interests) of the entity resulting from the
Business Combination) has acquired, during a 12-month period, ownership (after
application of the attribution rules of Section 318 of the Code) of 35% or more
of the combined voting power of the then outstanding voting stock (or comparable
equity interests) of the entity resulting from such Business Combination.


Notwithstanding anything herein stated, no Change in Control shall be deemed to
occur unless such event constitutes a change in ownership or effective control,
or a change in the ownership of a substantial portion of the assets, of a
business under Code section 409A.


SECTION 9. AMENDMENT; TERMINATION


The Board may at any time and from time to time alter, amend, suspend, or
terminate the Program in whole or in part; provided, however, that no amendment
which requires stockholder approval in order for the exemptions available under
Rule 16b-3 to be applicable to the Program and the Eligible Directors shall be
effective unless the same shall be approved by the stockholders of the Company
entitled to vote thereon.


SECTION 10. RIGHTS OF ELIGIBLE DIRECTORS


Nothing contained in the Program or with respect to any grant shall interfere
with or limit in any way the right of the stockholders of the Company to remove
any Eligible Director from the Board pursuant to the bylaws of the Company, nor
confer upon any Eligible Director any right to continue in the service of the
Company as a director.


SECTION 11. GENERAL RESTRICTIONS


(a)    Investment Representations. The Company may require any Eligible Director
to whom Common Stock is issued, as a condition of receiving such Common Stock,
to give written assurances in substance and form satisfactory to the Company and
its counsel to the effect that such person is acquiring the Common Stock for his
or her own account for investment and not with any present intention of selling
or otherwise distributing the same, and to such other effects as the Company
deems necessary or appropriate in order to comply with federal and applicable
state securities laws.


(b)    Compliance with Securities Laws. Each issuance shall be subject to the
requirement that, if at any time counsel to the Company shall determine that the
listing, registration or qualification of the shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental or regulatory body, is necessary as a condition of, or in
connection with, the issuance of shares thereunder, such issuance may not be
accepted or exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained on
conditions acceptable to the Committee. Nothing herein shall be deemed to
require the Company to apply for or to obtain such listing, registration or
qualification.


(c)    Nontransferability. Except as otherwise provided by the Committee,
Restricted Stock Units under this Program shall not be transferable by an
Eligible Director other than by the laws of descent and distribution.






--------------------------------------------------------------------------------




(d)    No Acceleration of Distribution of Restricted Stock Units. The
distribution of Restricted Stock Units may not be accelerated, including upon
termination of the Program, if such acceleration would cause the distribution to
become subject to tax under Code Section 409A.


SECTION 12. WITHHOLDING


The Company may defer making payments or delivering shares of Common Stock under
the Program for up to 30 days to ensure that satisfactory arrangements have been
made for the payment of any federal, state or local income or employment taxes
that the Company reasonably determines in its sole discretion are required to be
withheld with respect to such payment or delivery.


SECTION 13. GOVERNING LAW


The Program and all rights hereunder shall be construed in accordance with and
governed by the internal law, and not the law of conflicts, of the State of
Delaware.


SECTION 14. UNFUNDED PROGRAM


The Program shall be unfunded and shall not create (or be construed to create) a
trust or a separate fund or funds. The Program shall not establish any fiduciary
relationship between the Company and any Eligible Director or other person. To
the extent any person holds any rights by virtue of a grant under the Program,
such right shall be no greater than the right of an unsecured general creditor
of the Company.


SECTION 15. HEADINGS


The headings of sections and subsections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Program.










--------------------------------------------------------------------------------






EXHIBIT A
FEES
(as of May 8, 2013)




Basic Fee
$50,000
Non-Executive Chairman
$ 87,500, in addition to the Basic Fee for service as a member of the Board of
Directors.
Committee Chair
Audit & Finance: $25,000
Compensation: $15,000
Nominating & Governance: $10,000
Board Meetings/Teleconferences
$ 1,500/$1,000
Audit & Finance
Meetings/Teleconferences
$ 1,500/$1,000
Compensation Committee
Meetings/Teleconferences
$ 1,500/$1,000
Nomination & Governance
Meetings/Teleconferences
$ 1,500/$1,000
Annual Stock Based Grants
All Eligible Directors: Dollar value $175,000 in restricted stock
Non-Executive Chairman: $87,500 in restricted stock, in addition to the Annual
Stock Based Grant for service as a member of the Board of Directors













--------------------------------------------------------------------------------




EXHIBIT B


IMATION CORP.
DIRECTORS COMPENSATION PROGRAM
ELECTION FORM


THIS ELECTION is made by _________ (the “Eligible Director”), effective as of
the ___ day of ___, 200_.


WHEREAS, Imation Corp., a Delaware corporation (the “Company”) has a director
compensation program (the “Program”);


WHEREAS, the Eligible Director has the option under the Program to receive
Common Stock and/or Restricted Stock Units in lieu of payment of certain cash
compensation for service as a director of the Company;


NOW, THEREFORE, in accordance with the terms and conditions of the Program, the
Eligible Director hereby agrees as follows:


The Program


This Election is entered into pursuant to the Program, which is incorporated
herein by reference and made a part hereof. The Eligible Director hereby
acknowledges receipt of a copy of the Program. All capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to them in the
Program.


Basic Fee, Chairperson Fee and Non-Executive Chairman Fee (“Annual Grant”)


The Basic Fee, Chairperson Fee and Lee Director Fee is payable (and prorated) on
the date first elected to the Board of Directors (if other than at an annual
meeting of stockholders). Thereafter, the Basic Fee, Chairperson Fee and
Non-Executive Chairman Fee is payable on each Accounting Date following the
Annual Meeting of Stockholders.


** Special Tax Rules Relating to Election to Receive Restricted Stock Units


Due to Internal Revenue Code Section 409A relating to the taxation of deferred
compensation, an election to receive Restricted Stock Units under the Program
can only be made for services performed and payments to be received following
the calendar year in which the election is made (e.g., an election made in 2013
is not effective until January 1, 2014). Also, the election must remain in
effect for the ENTIRE calendar year. Any change in or termination of the
election can only be made the year before it is to go in effect (e.g., a change
for 2014 must be made before the end of 2013.)










--------------------------------------------------------------------------------




Subject to the terms and conditions of the Program, the Eligible Director hereby
elects to receive the Basic Fee, the Chairperson and Non-Executive Chairman Fee,
if applicable, in the following manner:


BASIC FEE


___ % Election to receive Common Stock in lieu of Cash


___ % Election to receive Restricted Stock Units in lieu of Cash**
        
___ % Election to receive Cash
Total:            100 %    



CHAIRPERSON FEE: (if applicable)


            ___ % Election to receive Common Stock in lieu of Cash


___ % Election to receive Restricted Stock Units in lieu of Cash**


___ % Election to receive Cash
Total:            100 %    
MEETING FEES:


Subject to the terms and conditions of the Program, the Eligible Director elects
to receive Meeting Fees compensation in the following manner, with such fees
payable on each Quarterly Payment Date:


___ % Election to receive Common Stock in lieu of Cash


___ % Election to receive Restricted Stock Units in lieu of Cash**


___ % Election to receive Cash
Total:            100 %    


NON-EXECUTIVE CHAIRMAN FEE: (if applicable)


___ % Election to receive Common Stock in lieu of Cash


___ % Election to receive Restricted Stock Units in lieu of Cash**
            
___ % Election to receive Cash


Total:            100 %    






--------------------------------------------------------------------------------




DISTRIBUTION ELECTION FOR RESTRICTED STOCK UNITS: (Must be completed if Eligible
Director has made an Election to Receive Restricted Stock Units.)


The Eligible Director hereby elects to receive payment of his or her Restricted
Stock Units on the earlier to occur of a Change in Control, his or her death or
the following date:


___    ___-year anniversary of the grant date (please specify)
___    The date the Eligible Director incurs a “separation from service” with
Company (within the meaning of Section 409A of the Internal Revenue Code).

___    Other (please specify date only): ___________________________


Term of Election


This Election will remain in effect until terminated or changed by the Eligible
Director pursuant to written notice to the Secretary of the Company or filing of
a new Election Form. Note: A change or termination of an Election to receive
Restricted Stock Units will not become effective until January 1 of the calendar
year following the calendar year the change or termination is filed with the
Secretary of the Company.




IN WITNESS WHEREOF, the Eligible Director has entered into this Election on the
day and year first above written, and the Company has accepted this Election as
of such day and year.


ELIGIBLE DIRECTOR




____________________________________
Signature




Accepted and Agreed to by IMATION CORP.




By: __________________________    
Title: _________________________




















